      Case: 4:21-cv-00464-RLW Doc. #: 1 Filed: 04/22/21 Page: 1 of 7 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

CHARLENE SUE ROBINSON                     )
    Plaintiff,                            )
                                          )
vs.                                       ) Case No.:______________________
                                          )
UNITED STATES OF AMERICA,                 )
Serve: Sayler A. Fleming                  )
U.S. Attorney                             )
111 S. 10th Street, 20th Floor            )
St. Louis, MO 63102                       )
       Defendant.                         )


                                      COMPLAINT


         COMES NOW Plaintiff Charlene Sue Robinson, by counsel, and for her cause of

action pursuant to 28 U.S.C. §§ 2671 et seq. states:

                                        PARTIES

         1.    Plaintiff Charlene Sue Robinson is an individual over the age of 18 years

who at the time of the tort set forth herein was a citizen and resident of Phelps County,

Missouri.

         2.    Defendant United States of America (“Defendant”) did on June 15, 2018,

and does currently operate through its agency a United States Postal Service office in

Phelps County, Missouri.




                                             1
   Case: 4:21-cv-00464-RLW Doc. #: 1 Filed: 04/22/21 Page: 2 of 7 PageID #: 2




                                      JURISDICTION

        3.     At the time of the motor vehicle collision described herein Jason R.

Wilburn was a mail carrier for the United States Postal Service who was a federal

employee acting within the course and scope of his federal employment pursuant to 28

U.S.C. §§ 1346(b) (1), 2675, 2672 and 2679.

        4.     This action is brought pursuant to 28 U.S.C. §§ 2671, et seq., known as the

Federal Tort Claims Act.

        5.     This court is vested with jurisdiction pursuant to 28 U.S.C. § 1346(b).

        6.     On June 10, 2020, Plaintiff submitted her written notice of the

Administrative Tort Claim to the United States Postal Service, an agency of Defendant,

requesting $846,436.93 in money damages for personal injuries and $6,902 for property

damages, which came to total damages of $853,338.93.

        7.     The United States Postal Service received Plaintiff’s claim on June 11,

2020.

        8.     The United States Postal Service, has had the claim for 6 months and has

not settled, denied or adjudicated the claim so the claim is deemed denied and Plaintiff is

entitled to file suit in this court pursuant to 28 U.S.C. § 2675(a).

        9.     Plaintiff has exhausted her administrative remedies as set forth in the

Federal Tort Claims Act prior to filing this suit.

        10.    The cause of action alleged herein accrued in this district and venue

properly lies in this district.



                                               2
   Case: 4:21-cv-00464-RLW Doc. #: 1 Filed: 04/22/21 Page: 3 of 7 PageID #: 3




                                         COUNT I

               (Common Law Negligence Claim for Personal Injuries)

       COMES NOW the Plaintiff Charlene Sue Robinson and for Count I of her cause

of action against Defendant United States of America states and alleges:

       11.    On June 15, 2018, federal employee Jason R. Wilburn was operating a

1993 Chevrolet on and along Martin Springs Drive in a generally westerly direction in

the area and vicinity of the intersection with a private driveway known as PVT 1507

Martin Springs Drive in Phelps County, Missouri.

       12.    At the date and time aforementioned the 1993 Chevrolet being operated by

Jason R. Wilburn was owned by the United Stated Postal Service.

       13.    At the date and time aforementioned Plaintiff was operating her 2003 Ford

Ranger pickup in a generally easterly direction on and along Martin Springs Drive in the

area and vicinity of PVT 1507 Martin Springs Drive.

       14.    As Plaintiff was traveling east on Martin Springs Drive approaching the

private driveway aforementioned Jason R. Wilburn turned left into the path of Plaintiff’s

east-bound vehicle approaching from the opposite direction causing a sudden and violent

collision.

       15.    Jason R. Wilburn was negligent in failing to exercise the highest degree of

care as follows:

                   a) Jason R. Wilburn failed to keep a careful lookout;

                   b) Jason R. Wilburn failed to yield the right-of-way; and/or

                                              3
   Case: 4:21-cv-00464-RLW Doc. #: 1 Filed: 04/22/21 Page: 4 of 7 PageID #: 4




                   c) Jason R. Wilburn knew or by the exercise of the highest degree of

                       care could have known that there was a reasonable likelihood of

                       collision at the time thereafter to have stopped but failed to do so.

       16.      As a direct and proximate result of the collision aforementioned Plaintiff

sustained injuries to her head, left eye, neck and back, said injuries including a

concussion, post concussive syndrome, post traumatic headaches, blurred vision, neck

pain, back pain, radicular pain and numbness to her extremities, tremors, and anxiety and

sleep disturbance, said injuries causing Plaintiff to incur medical treatment and related

care and expenses in the past and in the future, causing Plaintiff to need assistance and to

incur expenses in caring for property and performing the activities of daily living, and

causing Plaintiff pain and suffering in the past and in the future.

       WHEREFORE, Plaintiff prays for damages against Defendant in Count I for her

bodily injuries in the amount of $846,436.93 together with her costs herein incurred, and

for such further and additional relief as the court may deem just and proper.



                                               Count II

                    (Common Law Negligence Claim for Property Damages)

       COMES NOW the Plaintiff and for Count II of her Complaint against Defendant

for property damages states:

       17.      Plaintiff restates, realleges and incorporates by reference each and every

fact and allegation contained and set forth above as if fully, accurately and completely set

forth herein.

                                               4
   Case: 4:21-cv-00464-RLW Doc. #: 1 Filed: 04/22/21 Page: 5 of 7 PageID #: 5




          18.   As a direct and proximate result of the collision aforementioned Plaintiff

sustained damages to her 2003 Ford Ranger in the amount of $6,902.

          WHEREFORE, Plaintiff prays for damages against Defendant in Count II for

property damages in the amount of $6,902 together with such further relief and orders as

the court may deem just and proper.




                                              Count III

                         (Negligence Per Se Claim for Personal Injuries)

          COMES NOW the Plaintiff and for Count III of her complaint against Defendant

states:

          19.   Plaintiff restates, realleges, and incorporates by reference each and every

fact and allegation contained and set forth above as if fully, accurately and completely set

forth herein.

          20.   § 304.351.6 RSMo provides in relevant part that

                “The driver of a vehicle intending to make a left turn into an alley, private
                road or driveway shall yield the right-of-way to any vehicle approaching
                from the opposite direction when the making of such left turn would create
                a traffic hazard.”

          21.   Jason R. Wilburn was not directed to proceed by a police officer.

          22.   Jason R. Wilburn failed to yield the right-of-way to Plaintiff’s vehicle

which was approaching from the opposite direction when the making of such left turn

created a traffic hazard in violation of § 304.351.6 RSMo.


                                               5
   Case: 4:21-cv-00464-RLW Doc. #: 1 Filed: 04/22/21 Page: 6 of 7 PageID #: 6




       23.      Jason R. Wilburn’s actions in violation of the statute aforementioned

amount to negligence per se.

       24.      As a direct and proximate result of the collision aforementioned Plaintiff

sustained injuries to her head, left eye, neck and back, said injuries including a

concussion, post concussive syndrome, post traumatic headaches, blurred vision, neck

pain, back pain, radicular pain and numbness to her extremities, tremors, and anxiety and

sleep disturbance, said injuries causing Plaintiff to incur medical treatment and related

care and expenses in the past and in the future, causing Plaintiff to need assistance and to

incur expenses in caring for property and performing the activities of daily living, and

causing Plaintiff pain and suffering in the past and in the future.

       WHEREFORE, Plaintiff prays for damages against Defendant in Count III for her

bodily injuries in the amount of $846,436.93 together with her costs herein incurred, and

for such further and additional relief as the court may deem just and proper.

                                          Count IV

                     (Negligence Per Se Claim for Property Damages)

       COMES NOW the Plaintiff and for Count IV of her Complaint against Defendant

for property damages states:

       25.      Plaintiff restates, realleges and incorporates by reference each and every

fact and allegation contained and set forth above as if fully, accurately and completely set

forth herein.

       26.      As a direct and proximate result of the collision aforementioned Plaintiff

sustained damages to her 2003 Ford Ranger pickup in the amount of $6,902.

                                               6
   Case: 4:21-cv-00464-RLW Doc. #: 1 Filed: 04/22/21 Page: 7 of 7 PageID #: 7




      WHEREFORE, Plaintiff prays for damages against Defendant in Count IV for

property damages in the amount of $6,902 together with such further relief and orders as

the court may deem just and proper.



                                         HENRY & WILLIAMS, P.C.


                                  by:    /s/ H. Lynn Henry
                                         H. Lynn Henry          #23679
                                         1207 Porter Wagoner Blvd.
                                         P.O. Box 617
                                         West Plains, MO 65775
                                         Phone: 417/256-8133
                                         Fax: 417/256-8969
                                         Attorneys for Plaintiff




                                            7
